Title: To John Adams from Henry Alexander Scammell Dearborn, 8 November 1822
From: Dearborn, Henry Alexander Scammell
To: Adams, John


				
					Dear Sir,
					Brinley Place Roxbury Nov 8. 1822
				
				Do me the favor of accepting a Memoir on the Commenced Navigation of the Black-Sea & the Maritime Geography of Turkey & Egypt, which has been compiled during the few leisure hours that remain to me.With sentiments of the / highest respect your most /  obt. Servt.
				
					H. A. S. Dearborn
				
				
			